Order entered August 25, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00951-CV

        D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE, ET AL., Appellants

                                               V.

                           JANAY BENDER ROSENTHAL, Appellee

                         On Appeal from the 134th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-14-01346

                                            ORDER
        We GRANT court reporter Vielica Dobbins’s request for extension of time to file the

reporter’s record and ORDER the record tendered to the Clerk of the Court August 18, 2014

filed as of that date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE